Citation Nr: 0904112	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 15, 2005 for 
the grant of service connection for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted the veteran's claim of 
entitlement to service connection for Hodgkin's disease; a 
temporary total (100 percent) evaluation was assigned from 
August 15, 2005, and a noncompensable (zero percent) 
evaluation was assigned from October 1, 2005.  [The veteran's 
100 percent disability rating was eventually restored 
beginning December 15, 2005].  The veteran appealed the 
effective date assigned for service connection to BVA, and 
the case was referred to the Board for appellate review. 

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Muskogee RO in November 
2008.  A transcript of the testimony is in the claims file.

Clarification of issue on appeal

In a March 2008 statement, the veteran indicated he was 
seeking an earlier effective date for the temporary 100 
percent disability rating (assigned from August 15, 2005 to 
October 1, 2005) as well as the effective date prior to 
August 15, 2005 for the grant of service connection for 
Hodgkin's disease.  This is part and parcel of the same 
issue- in other words, the award of an earlier effective date 
for the grant of service connection for Hodgkin's disease 
would constitute an award of an earlier effective date for 
the temporary total disability rating.  Accordingly, the sole 
issue addressed in the instant appeal, which was confirmed by 
the veteran on the record during the November 2008 hearing, 
is as phrased as on the title page of this decision.



Referred issue

In a March 2006 statement, the veteran raised a claim of 
entitlement to a temporary total disability rating for 
service-connected Hodgkin's disease from August 2004 to April 
1, 2005.  That issue has not yet been addressed by the RO, 
and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A claim of entitlement to service connection for 
Hodgkin's disease was received on August 15, 2005.

3.  In a January 2006 decision, the RO granted service 
connection for Hodgkin's disease and assigned a total 
disability rating effective from August 15, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2005 
for the grant of service connection for Hodgkin's disease 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.114, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the veteran is challenging the effective date 
for the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim 
is received within one year after separation from service, 
the effective date of an award of disability compensation 
shall be the day following separation from active service.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

However, the veteran in this case is a "Nehmer" class 
member, and effective dates for disability compensation 
awarded to Nehmer class members is set forth at 38 C.F.R. § 
3.381.  Under that regulation, a Nehmer class member is a 
Vietnam veteran who has a covered herbicide disease.  Covered 
herbicide diseases include Hodgkin's disease.  See 38 C.F.R. 
§ 3.381(b).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2008).

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the an effective date of August 15, 2005 is the 
earliest effective date assignable for service connection for 
Hodgkin's disease as a matter of law.  

In this case, as discussed above, the veteran is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" (i.e., Hodgkin's 
disease) within the meaning of 38 C.F.R. § 3.816(b)(2).  A 
review of the record indicates that VA never denied a claim 
of service connection for Hodgkin's disease from the veteran 
between September 25, 1985 and May 3, 1989.  The veteran does 
not contend otherwise.  Thus, an earlier effective date is 
not warranted under 38 C.F.R. § 3.816(c)(1).

As has also been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for 
Hodgkin's disease was filed after the veteran left military 
service in March 1970 and before the current effective date 
of the award in question, August 15, 2005.  

The Board has carefully reviewed the record and can identify 
no communication from the veteran which may be considered to 
be a claim of entitlement to service connection for Hodgkin's 
disease prior to the claim received on August 15, 2005.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  Indeed, 
the veteran's representative has conceded that the veteran 
did not file a claim for entitlement to service connection 
for Hodgkin's disease prior to August 15, 2005.  See the 
November 2008 hearing transcript, page 3.  

The veteran argues that he presented for treatment for 
Hodgkin's disease a number of times in 2004, and that such 
should constitute informal claims for service connection for 
Hodgkin's disease.  See the November 2008 hearing transcript, 
pages 2-3.  The Board acknowledges that the evidence of 
record includes private treatment records dated from 
September 2004, when the veteran was diagnosed with Hodgkin's 
disease.  Under 38 C.F.R. § 3.157, the date of a record from 
a private facility may be accepted as an "informal claim."  
However, this regulation applies only to claims for increased 
ratings or to reopen previously denied claims, and it is 
manifestly not applicable to original service connection 
claims. 
See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In the 
instant case there has not been a prior allowance or 
disallowance of a formal claim for compensation or pension 
for Hodgkin's disease.  Therefore, the veteran's private 
treatment records cannot be accepted as an informal claim 
under 38 C.F.R. § 3.157.

Furthermore, contrary to his assertions the veteran does not 
qualify for the grant of service connection for Hodgkin's 
disease one year prior to the date of the receipt of claim 
pursuant to liberalizing legislation which included Hodgkin's 
disease in the list of presumptive diseases associated with 
herbicide exposure.  See 61 Fed. Reg. 41,446 (1996); 59 Fed. 
Reg. 341-46 (1994).  Under 38 C.F.R. § 3.114, if a claim for 
benefits is filed or reviewed by VA more than one year after 
the issuance of the liberalizing law, as in the instant case, 
the evidence of record must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
On the contrary, the medical evidence of record reflects that 
the veteran was first diagnosed with Hodgkin's disease in 
September 2004, almost ten years after the liberalizing 
legislation including Hodgkin's disease in the list of 
presumptive diseases associated with herbicide exposure 
effective February 3, 1994.  Therefore, the Board finds that 
the liberalizing legislation does not avail the veteran.  

The veteran alternatively argues that his medical condition 
prevented him from filing a claim prior to August 2005.  See 
the November 2008 hearing transcript, page 14.  He appears to 
be raising an argument couched in equity, in that he contends 
that he evidenced Hodgkin's disease before he filed his claim 
for such and his illness preventing him from filing a claim 
earlier than August 2005, and he should be compensated 
therefore.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.
For reasons stated above, the Board finds that an effective 
date prior to August 15, 2005 for the grant of service 
connection for Hodgkin's disease is not available as a matter 
of law.  The benefit sought on appeal is accordingly denied.


ORDER

An effective date prior to August 15, 2005, for the grant of 
service connection for Hodgkin's disease is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


